The undersigned have reviewed the instructions of the Court of Appeals in remanding this matter to the Full Commission, and have received motions offered by both parties in which it is agreed that there are no remaining issues in contention. Accordingly, the undersigned reverses the prior Opinion and Award of the Full Commission and enters the following Opinion and Award.
                              *************
The Full Commission enters the following:
 FINDINGS OF FACT
1.   Plaintiff suffered an admittedly compensable catastrophic closed head injury on 20 March 1991 when he fell fifty feet down an elevator shaft while working for defendant-employer.
2.   Following the injury, a CT-Scan revealed a large hemorrhagic contusion involving the posterior frontal, anterior superior temporal and anterior parietal region on the right side, a linear fracture of the temporal bone on the right, plus an additional basilar skull fracture, a right-sided blow out fracture of the orbit, and addition fracture components of the lateral orbital wall on the right and anterior and posterior maxillary sinus walls on the right nasal bones.
3.   Plaintiff has been adjudged incompetent, and is unable to effectively participate in any rehabilitation.  Further, plaintiff is now and will remain unable to obtain any employment, and is permanently and totally disabled as a result of his compensable injury.
4.   Plaintiff's mother has been appointed as plaintiff's guardian.
5.   Plaintiff's average weekly wage at the time of his injury was $345.94, yielding a weekly compensation rate of $230.64.
                              *************
Based upon the findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1.   Plaintiff is permanently and totally disabled as a result of his compensable injury, and is entitled to permanent total compensation in the amount of $230.64 weekly from 10 December 1991 and continuing for the remainder of his lifetime. N.C. Gen. Stat. § 97-29.
2.   Plaintiff is entitled to interest on all past due amounts pursuant to N.C. Gen. Stat. 97-86.2
3.   Plaintiff is entitled to continuing medical care which is likely to lessen the period of disability or effect a cure for his compensable injury.  N.C. Gen. Stat. § 97-25.
                              *************
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1.   Defendants shall pay plaintiff compensation in the weekly amount of $230.64, beginning on 10 December 1991 and continuing for the remainder of his life.  All amounts accrued as of the date of this Opinion and Award shall be paid in a lump sum, subject to attorney's fees as discussed below.
2.   Defendants shall pay to plaintiff interest on the accrued amount of compensation due, at the legal rate of interest provided in N.C. Gen. Stat. § 24-1.  This amount is not subject to attorney's fees.
3.   Defendants shall pay for all medical treatment related to plaintiff's compensable injury which is designed to lessen his period of disability or effect a cure.
4.   Plaintiff's counsel is entitled to a reasonable attorney's fee of twenty-five percent of the compensatory award contained in Paragraph 1 above.  Plaintiff's counsel shall receive twenty-five percent of the lump sum payment for accrued benefits, and shall directly receive every fourth payment thereafter.
5.   Defendants shall pay the costs of this action.
                                  S/ _______________________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/ _____________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ _____________________ THOMAS J. BOLCH COMMISSIONER